EXHIBIT 10.1

 

 



PATENT LICENSE ASSET PURCHASE AGREEMENT

 

 

THIS PATENT LICENSE ASSET PURCHASE AGREEMENT (the “Agreement”) is made this 15th
day of December 2016, (the “Effective Date”) by and between Nexeon MedSystems
Inc. a Nevada corporation, (the “Company”), and William M. Rosellini, an
individual, (“Rosellini”) (collectively the “Parties”).

 

RECITALS

 

WHEREAS, Rosellini currently owns a Patent License obtained from Magnus IP GmbH,
a German corporation, (the “License”); and

 

WHEREAS, Rosellini wishes to sell and assign the License to the Siemens Patents
and the Company wishes to acquire the License.

 

NOW THEREFORE, in consideration of the transfer of the License to the Company
and the Company’s restricted Common Stock being issued to Rosellini along with
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Company and Rosellini hereby agree as follows:

 

1.(a) Rosellini hereby sells, assigns, and transfers unto the Company, any and
all of his right, title and interest, in and to the License owned by him related
to the Siemens Patents. The License is attached hereto as Exhibit “A” and by
this reference is made a part hereof and incorporated herein.

 

(b) In consideration of 1(a) herein above the Company shall pay to Rosellini the
sum of three million one hundred nineteen thousand dollars ($3,119,000) in the
form of $140,000 in cash and 2,860,000 shares of the Company’s restricted Common
Stock.

 

2.Rosellini Representations and Warranties. Rosellini hereby represents and
warrants:

 

i)   that he has the legal right and authority to execute this Agreement, and to
validly assign their entire interest in and to the License to the Company and
that there are no liens, claims or encumbrances against the License, and

 

ii)   that he has not executed any other agreement that would conflict with the
terms of this Agreement, nor shall he execute any such agreement in the future.

 

3.Further Actions. Rosellini hereby agrees to execute any further agreements and
to take any further actions necessary to aid the Company in perfecting its
interest in the License and in enforcing any and all protections or privileges
deriving from the licensed patents.

 

4.Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of Nevada, without regard to
conflicts of law principles.

 



1

 

 

 

5. Counterparts. This Agreement may be executed in several counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement.

 

6.Severability. If any part or parts of this Agreement shall be held
unenforceable for any reason, the remainder of this Agreement shall continue in
full force and effect. If any provision of this Agreement is deemed invalid or
unenforceable by any court of competent jurisdiction, and if limiting such
provision would make the provision valid, then such provision shall be deemed to
be construed as so limited.

 

7.Headings. The headings for section herein are for convenience only and shall
not affect the meaning of the provisions of this Agreement.

 

8.Entire Agreement. This Agreement constitutes the entire agreement between the
Company and Rosellini, and supersedes any prior understanding or representation
of any kind preceding the date of this Agreement. There are no other promises,
conditions, understandings or other agreements, whether oral or written,
relating to the subject matter of this Agreement.

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first above written.

 





COMPANY:   ROSELLINI:       Nexeon MedSystems Inc.   William M Rosellini        
    /s/ Ronald Conquest   /s/ William M Rosellini

Name: Ronald Conquest

Its: COO

  Name: William M Rosellini

 

 



2

 



 

EXHIBIT A

 

Magnus License

 

 

 



1

 



 



LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is made and entered into as of
September 29, 2016 (the “Effective Date”) by and between Magnus IP GmbH,
incorporated and existing under the laws of Germany, with its registered office
at Barer Strasse 9, D-80333 München (“Licensor”) and Will Rosellini, a Puerto
Rican resident, residing at 77 Arrecife, Dorado, PR 00646 (“Licensee”). Licensor
and Licensee are individually referred to herein as a “Party,” and collectively
as the “Parties.”

 

WITNESSETH

 

WHEREAS, Licensor owns the Licensed Patents (as defined below);

 

WHEREAS, Licensee is engaged in the business of researching and developing,
marketing and selling Licensed Products (as defined below);

 

WHEREAS, Licensee desires to license the Licensed Patents and Licensor agrees to
license the Licensed Patents to Licensee, pursuant to the terms and conditions
hereinafter set forth;

 

WHEREAS, the Licensed Patents include "Necessary Claims" as defined in the
Zigbee Alliance Intellectual Property Rights Policy (“Zigbee IPR”);

 

WHEREAS, the Parties have negotiated and agree that the terms and conditions set
forth herein constitute a RAND License in compliance with the Zigbee IPR.

 

NOW, THEREFORE, in consideration of the above premises and mutual covenants
hereinafter contained, the Parties agree as follows:

 

SECTION 1: DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to a Party, any Person that directly or
indirectly, Controls, is Controlled by or is under common Control with such
Party. For purposes of this Agreement, “Control” of an entity means ownership,
directly or indirectly, of fifty percent (50%) or more of the voting equity of
such entity or, in the case of a non-corporate entity, equivalent interests.
Notwithstanding the foregoing, with respect to Licensee, the term “Affiliate”
excludes any Person (i) that would solely be an Affiliate of Licensee due to the
fact that such Person is a Licensee investor, equity or other interest holder (a
“Licensee Investor”) or is a Person Controlled by, Controlling or under common
Control with a Licensee Investor; or (ii) that is a party to a pending patent
infringement claim or lawsuit filed by Licensor with respect to any of the
Licensed Patents at such time, following the Effective Date, as the Person falls
within the definition of Affiliate. For the avoidance of doubt, as of the
Effective Date, Rosellini Scientific Benelux, SPRL and Nexeon Medsystems, Inc.
are Affiliates of Licensee.

 

“Covered Third Party Products” means (i) Third Party products provided to a
Licensee and/or its Affiliates for the benefit of Licensee and/or its Affiliates
and constituting a component or element of a Licensed Product; and (ii) Third
Party products and services that include as an essential element thereof a
Licensed Product.

 

1

 

 

“Licensee Third Parties” means, vendors, suppliers, distributors, contractors,
customers and end-users of Licensee and its Affiliates with respect to the
Licensed Products.

 

“Licensed Patents” means (i) the Patents listed on the attached Exhibit A; (ii)
all divisions, continuations, continuations-in-part, reissues and reexaminations
or extensions of the Patents listed in (i) (whether U.S. or foreign); and (iii)
no others. Licensed Patents does not include any Patents owned or controlled by
any Affiliate of Licensor.

 

“Licensed Products” means any medical device, system, or method designed,
developed, marketed, and sold by Licensee that, in the absence of this
Agreement, would infringe at least one claim of the Licensed Patents.

 

“Patents” means (i) all classes and/or types of patents throughout the world,
including utility patents, utility models, design patents, invention
certificates, reexamination certificates, reissues and renewals as well as
foreign equivalents thereof; and (ii) all applications (including provisional
and non-provisional applications), continuations, divisionals,
continuations-in-part, reissues, renewals, re-examinations, as well as foreign
equivalents thereof. The term “Patents” does not include any copyrights,
trademarks, mask work rights, or trade secret rights. The term “Patent” may be
used to refer to one of such Patents.

 

“Person” means a trust, corporation, partnership, joint venture, limited
liability company, association, unincorporated organization or other legal
entity.

 

“Third Party” means any Person other than a Party to this Agreement or its
Affiliates.

 

SECTION 2: LICENSES AND RELEASE

 

2.1.          License. Subject to the compliance by Licensee and its Affiliates
with the terms and conditions of this Agreement, and effective from the
Effective Date, Licensor hereby grants to Licensee and its Affiliates, a
non-exclusive, non-transferable, non-assignable without the right to sublicense
worldwide license under the Licensed Patents, to make, have made, use, import,
export, distribute, sell, offer for sale, develop and advertise Licensed
Products. In addition, subject to the compliance by Licensee and its Affiliates
with the terms and conditions of this Agreement, and effective from the
Effective Date, Licensor hereby grants to the Licensee Third Parties a
non-exclusive, non-transferable, non-assignable without the right to sublicense
worldwide license under the Licensed Patents, to make, have made, use, import,
export, distribute, sell, offer for sale, develop and advertise Licensed
Products only. For the avoidance of doubt, the licenses granted in this Section
‎2.1 shall not extend to any product, device or system of any Third Party other
than Covered Third Party Products.

 

2.2.          Release. Subject to the compliance by Licensee and its Affiliates
with the terms and conditions of this Agreement, Licensor hereby irrevocably
releases and absolutely discharges Licensee, its Affiliates and Licensee Third
Parties regarding the Licensed Products prior to the Effective Date of this
Agreement, including those Claims that are unknown, unanticipated or unsuspected
or that may hereafter arise as a result of the discovery of new and/or
additional facts.

 

2.3.          No Other Rights / No Exhaustion. No rights or covenants are
granted under any Patents except as expressly provided herein, whether by
implication, estoppel or otherwise. No right to grant covenants, rights,
sublicenses, or to become a foundry for Third Parties is granted under this
Agreement. The Parties agree that, except as explicitly set forth herein, the
licenses and release set forth in this Agreement expressly exclude any products,
devices or systems of any Third Party. The Parties further agree that, except as
expressly provided herein, this Agreement does not limit in any manner
Licensor’s rights to enjoin, control or extract royalties with respect to
products, devices or systems of any Third Party.

 



2

 

 

SECTION 3: MONETARY CONSIDERATION

 

3.1.          Sales; Royalties. As further monetary consideration for the
licenses and release granted by Licensor hereunder, in addition to all of the
other consideration provided for in this Agreement, Licensee shall pay Licensor
royalties (“Royalties”) equal to the Royalty Rate (as defined below) of Net
Sales (as defined below) of all Licensed Products sold, licensed, leased or
otherwise disposed of (any of the foregoing, a “Sale”) by or on behalf of
Licensee and its Affiliates.

 

For the purposes hereof:

 

“Royalty Rate” shall mean six percent (6%).

 

“Net Sales” shall mean the gross amount invoiced by Licensee or any of its
Affiliates for Sales of Licensed Products, less, without duplication, the sum of
the following: (a) reasonable discounts, rebates, allowances or price
adjustments actually granted; (b) sales, value added, use, consumption, excise
and/or similar taxes actually incurred; and (c) amounts refunded, credited or
allowed on returns for, or rejections of, Licensed Products.

 

3.2.          Reporting; Future Payments. Licensee shall provide to Licensor
within thirty (30) calendar days of the end of each fiscal year (commencing upon
the first year in which Net Sales reach $1M or more): (i) an executed
certification from Licensee attesting to the fact that during such year there
were no Sales of Licensed Products by or on behalf of Licensee or its
Affiliates; or (ii) a royalty report in the form attached hereto as Exhibit B
(the “Royalty Report”) stating, inter alia, the type and total number of units
of Licensed Products Sold through the end of the relevant fiscal quarter, the
Net Sales per unit of each unit, Net Sales generated therefrom, together with an
executed certification from Licensee attesting to the accuracy of the
information contained therein, and (iii) shall make payment of the Royalties, no
later than two (2) calendar days following provision of the Royalty Report and
certification by way of wire transfer to the account designated on Exhibit B (or
any other account designated by Licensor from time to time).

 

3.3.          Books of Account; Inspection. Licensee shall keep accurate books
of account containing all particulars that may be necessary for the purpose of
showing total Net Sales of the respective Licensed Products and the Royalties
payable to Licensor hereunder. Licensee shall make said books and the supporting
data available for inspection by Licensor and/or its certified accountant
(Wirtschaftsprüfer) upon reasonable advance notice. Should inspection lead to
the discovery of greater than five percent (5%) discrepancy in reporting or
payment to Licensor’s detriment, Licensee shall pay the reasonable fees and
expenses of the inspection. In any event, Licensee shall immediately pay to
Licensor any and all amounts determined by any inspection to be owing to
Licensor.

 

3.4.          Taxes. Where VAT is chargeable on any payment to Licensor,
Licensee shall be additionally liable for such VAT and shall make the said
payments plus VAT thereon. In addition, all payments to be made under this
Agreement shall be made in cleared funds, without any deduction or set-off and
free and clear of and without deduction for or on account of any taxes, levies,
imports, duties, charges, fees and withholdings of any nature now or hereafter
imposed by any governmental, fiscal or other authority save as required by law
(“Tax Deduction”). If a Party to this Agreement is compelled to make any such
deduction, it will pay to the entitled Party such additional amounts as are
necessary to ensure receipt by the entitled Party of the full amount which that
Party would have received but for the deduction. If Licensee is required to make
a Tax Deduction, Licensee shall make that Tax Deduction and any payment required
in connection with that Tax Deduction within the time allowed and in the minimum
amount required by law. The Parties shall co-operate in good faith to obtain the
exemption certificate (Freistellungsbescheinigung) or similar documents required
by the tax authorities to allow the other Party to reduce any withholding taxes
arising in connection with the royalty payments. If no such exemption
certificate can be obtained prior to the payment of the royalty payments,
Licensee shall make payment of such amount and Licensor hereby assigns any
rights for a withholding tax refund towards the German Federal Tax Office
(Bundeszentralamt für Steuern) to Licensee.

 



3

 

 

3.5.          Overdue Payments. Licensee and/or its Affiliates shall pay to
Licensor interest on any payments due under this Agreement that are at any time
unpaid by Licensee and/or its Affiliates, at a rate equal to the higher of (i)
two percent (2%) above the prime rate prevailing at the Chase Manhattan Bank of
New York or (ii) ten percent (10%), compounded annually, in effect in the United
States from the date when such payment is due and payable as provided herein to
the date of payment.  The payment of such interest shall not replace any of
Licensee’s other rights under this Agreement resulting from Licensee's and/or
its Affiliates’ default by failure to pay any amounts due hereunder. If such
interest rate exceeds the maximum legal rate in the jurisdiction where a claim
therefore is being asserted, the interest rate shall be reduced to such maximum
legal rate.

 

Section 4: TERM and termination

 

4.1           Term. The term of this Agreement shall commence upon the Effective
Date and shall continue until the expiration of the last-to-expire Licensed
Patents.

 

4.2.          Termination. If Licensee materially breaches this Agreement and
does not cure such breach, to the extent capable of being cured, within
twenty-one (21) days after receipt of written notice (the “Breach Notice”) from
Licensor, then this Agreement may be terminated upon written notice to that
effect (the “Termination Notice”) from Licensor at any time after the expiration
of twenty-one (21) days following receipt by Licensee of the Breach Notice.

 

4.3.          Survival. In the event of termination pursuant to Section ‎4.2,
the license and release granted to Licensee and its Affiliates hereunder shall
terminate as of the date that such termination takes effect and Licensor shall
retain its rights and remedies for such breach. The provisions of Sections 1, 2
(only as applicable to Licensor and its Affiliates), 4, 5, 6, 7, 8, and 9 will
survive any termination of this Agreement.

 

4.4.          Agreement Obligations Not Released.  Notwithstanding anything to
the contrary herein, the Parties reserve all rights and remedies, including
damages and equitable relief (other than rescission, termination or reformation
of this Agreement to the extent not expressly provided for herein) for breach of
this Agreement by the other Party and nothing herein releases either Party from
its respective obligations under this Agreement or prevents either Party from
enforcing the terms and conditions of this Agreement against the other Party.

 

SECTION 5: ASSIGNMENT

 

5.1           No Assignment by Licensee. Neither Licensee nor any Affiliate of
Licensee may assign or transfer its rights under this Agreement, in whole or in
part without the prior written consent of Licensor, which will not be
unreasonably withheld.

 



4

 

 

5.2.          Permitted Assignment by Licensor. Licensor shall be permitted to
sell, assign or otherwise transfer its rights under this Agreement without
Licensee’s consent to (i) an Affiliate; or (ii) a Third Party; provided that the
license and release of Licensor contained herein shall run with the rights being
sold, assigned or transferred and shall be binding on any
successors-in-interest, transferees, or assigns thereof. Licensor and its
Affiliates may sell, assign or otherwise transfer any Licensed Patent provided
that such sale, assignment, or transfer is subject to all of the terms and
conditions of this Agreement.

 

5.3.          Unpermitted Assignment Void. Any attempted transfer, license,
assignment, or grant in contravention of this Section shall be null and void.
This Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Parties and their permitted successors and assigns.

 

SEction 6: representations and warranties

 

6.1.          Licensor Representations: Licensor represents and warrants with
respect to the Licensed Patents, as of the Effective Date that: (i) Licensor
owns the Licensed Patents, and has the right to grant the license and release
with respect to the Licensed Patents of the full scope set forth herein; (ii) it
has not assigned or otherwise transferred to any other Person any rights to the
Licensed Patents that would prevent Licensor from conveying the full scope of
rights set forth herein; and (iii) the Person executing this Agreement on behalf
of Licensor has the full right and authority to enter into this Agreement on
Licensor’s behalf.

 

6.2.          Licensee Representations: Licensee represents and warrants, on
behalf of itself and its Affiliates, as of the Effective Date that: (i) it has
the right to grant the covenants of the full scope set forth herein; (ii)
Licensee has the full right to enter into this Agreement; (iii) no Licensed
Products have been sold by or on behalf of Licensee or its Affiliates before the
Effective Date; and (iv) it will use its best commercial efforts to maximize
sales of Licensed Products.

 

6.3.          Exclusive Negotiations with Licensor. Licensee further represents
and warrants, on behalf of itself and its Affiliates, as of the Effective Date
that it understands that it has exclusively negotiated and is contracting with
Licensor, and acknowledges it is not contracting (directly or indirectly, by any
legal theory or otherwise) with any other Person or any Third Party and no
Person other than Licensor and Licensee are parties to this Agreement (directly
or indirectly, by implication or under any legal theory or otherwise).

 

6.4.          No Warranties. Nothing contained in this Agreement shall be
construed as: (i) a representation or warranty that the Licensed Patents are
valid or enforceable; (ii) an agreement by either Party to bring or prosecute
actions or suits against Third Parties for infringement, or conferring any right
to the other Party to bring or prosecute actions or suits against Third Parties
for infringement; (iii) conferring any right to the other Party to use in
advertising, publicity, or otherwise, any trademark, trade name or names of
either Party, or any contraction, abbreviation or simulation thereof without the
prior written consent of the other Party; or (iv conferring by implication,
estoppel or otherwise, upon either Party, any right (including a license) under
other Patents except for the rights expressly granted hereunder.

 

SECTION 7: CONFIDENTIALITY

 

7.1.          From and after the Effective Date, neither Party shall disclose
the terms of this Agreement except: (i) with the prior written consent of the
other Party; (ii) to any court or other governmental body having jurisdiction
and specifically requiring such disclosure; (iii) in response to a valid
subpoena or as otherwise may be required by law; (iv) for the purposes of
disclosure in connection with the Securities and Exchange Act of 1934, as
amended, the Securities Act of 1933, as amended, and any other reports filed
with the Securities and Exchange Commission, or any other filings, reports or
disclosures that may be required under applicable laws or regulations; (v) to a
Party’s accountants, legal counsel, tax advisors and other financial, legal and
other professional advisors, subject to obligations of confidentiality and/or
privilege at least as stringent as those contained herein; (vi) as required
during the course of litigation and subject to protective order; provided
however, that any production under a protective order would be protected under
an “Outside Attorneys Eyes Only” or higher confidentiality designation; (vii)
with obligations of confidentiality at least as stringent as those contained
herein, to a counterparty in connection with a merger, acquisition, sale of
patents, financing or similar transaction; or (viii) for the Licensor, with
obligations of confidentiality at least as stringent as those contained herein,
to potential licensees of the Licensed Patents.

 



5

 

 

SECTION 8: NOTICES

 

8.1.          All notices required or permitted to be given hereunder shall be
in writing and shall be delivered by hand, or if dispatched by prepaid air
courier with package tracing capabilities or by registered or certified airmail,
postage prepaid, addressed as follows:

 

If to Licensor:

 

Magnus IP GmbH

c/o Managing Director

Barer Strasse 9

D-80333 München

Email: notice@marathonpg.com

 

Copy to:

Jennifer Watkins, Esq.

Email: Jennifer@marathonpg.com,

 

 

If to Licensee:

William Rosellini

77 Arrecife, Dorado, PR 00646

will@nexeonmed.com

 

Such notices shall be deemed to have been served when received by addressee.
Either Party may give written notice of a change of address and, after notice of
such change has been received, any notice or request shall thereafter be given
to such Party as above provided at such changed address.

 

SECTION 9: OTHER PROVISIONS 

 

9.1.          Limitations on Publicity. Neither Party shall issue a press
release or make any other public statement, regarding the commercial terms of
this Agreement without the prior written consent of the other Party, not to be
unreasonably withheld.

 

9.2.          Governing Law; Forum. This Agreement, its performance and
interpretation shall be governed by the substantive law of the State of
Delaware, exclusive of its choice of law rules. Any dispute shall be resolved in
an arbitration proceeding by one (1) arbitrator selected pursuant to the rules
of the International Chamber of Commerce, to be conducted by the International
Chamber of Commerce Court of Arbitration in accordance with the rules of such
body as they then exist exclusively at the International Chamber of Commerce
location in Paris, France.

 



6

 

 

9.3.          No Agency. Nothing in this Agreement is intended or shall be
deemed to constitute a partnership, agency, employer-employee, or joint venture
relationship between the Parties. Neither Party shall incur any debts or make
any commitments for the other. There is no fiduciary duty or special
relationship of any kind between the Parties to this Agreement. Each Party
expressly disclaims any reliance on any act, word, or deed of the other Party in
entering into this Agreement.

 

9.4.          No Further License; No Third Party Rights. Nothing contained in
this Agreement shall be construed as conferring any right to a license or to
otherwise use any Patent, trademark, service name, service mark, trade dress,
trade secret or other intellectual property belonging to Licensor, except as
expressly provided in this Agreement. Nothing in this Agreement is intended to
confer upon any Person, other than the Parties and their respective Affiliates,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

9.5.          Sophisticated Parties Represented by Counsel. The Parties each
acknowledge, accept, warrant and represent that (i) they are sophisticated
parties represented at all relevant times during the negotiation and execution
of this Agreement by counsel of their choice, and that they have executed this
Agreement with the consent and on the advice of such independent legal counsel;
and (ii) they and their counsel have determined through independent
investigation and robust, arm’s-length negotiation that the terms of this
Agreement shall exclusively embody and govern the subject matter of this
Agreement.

 

9.6.          Bankruptcy. With respect to the Licensed Patents that are US
Patents, each Party irrevocably waives all arguments and defenses arising under
11 U.S.C. 365(c)(1) or successor provisions to the effect that applicable law
excuses the Party, other than the debtor, from accepting performance from or
rendering performance to a Person other than the debtor or debtor in possession
as a basis for opposing assumption of the Agreements by the other Party in a
case under Chapter 11 of the Bankruptcy Code to the extent that such consent is
required under 11 U.S.C. § 365(c)(1) or any successor statute. Any change of
control resulting from any such bankruptcy proceeding shall remain subject to
Section 5 above.

 

9.7.          Severability. If any provision of this Agreement is held to be
illegal or unenforceable, such provision shall be limited or eliminated to the
minimum extent necessary so that the remainder of this Agreement will continue
in full force and effect and be enforceable. The Parties agree to negotiate in
good faith an enforceable substitute provision for any invalid or unenforceable
provision that most nearly achieves the intent of such provision.

 

9.8.          Entire Agreement. The Parties acknowledge, accept, warrant and
represent that (i) this is an enforceable agreement; (ii) this Agreement
embodies the entire and only understanding of each of them with respect to the
subject matter of the Agreement, and merges, supersedes and cancels all previous
representations, warranties, assurances, communications, conditions,
definitions, understandings or any other statement, express, implied, or arising
by operation of law, whether oral or written, whether by omission or commission
between and among them with respect to the subject matter of the Agreement;
(iii) no oral explanation or oral information by either Party hereto shall alter
the meaning or interpretation of this Agreement; (iv) the terms and conditions
of this Agreement may be altered, modified, changed or amended only by a written
agreement executed by duly authorized representatives of Licensor and Licensee;
(v) the language of this Agreement has been approved by counsel for each of
them, and shall be construed as a whole according to its fair meaning; and (vi)
none of the them (nor their respective counsel) shall be deemed to be the
draftsman of this Agreement in any action which may hereafter arise with respect
to the Agreement.

 



7

 

 

9.9.          Modification; Waiver. No modification or amendment to this
Agreement, nor any waiver of any rights, will be effective unless assented to in
writing by the Party to be charged, and the waiver of any breach or default will
not constitute a waiver of any other right hereunder or any subsequent breach or
default.

 

9.10.       Construction; Language. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
the construction or interpretation of this Agreement. As used in this Agreement,
the words “include” and “including” and variations thereof, will not be deemed
to be terms of limitation, but rather will be deemed to be followed by the words
“without limitation.” The headings in this Agreement will not be referred to in
connection with the construction or interpretation of this Agreement. This
Agreement is in the English language only, which language shall be controlling
in all respects, and all notices under this Agreement shall be in the English
language.

 

9.11.       Counterparts. This Agreement may be executed in counterparts or
duplicate originals, both of which shall be regarded as one and the same
instrument, and which shall be the official and governing version in the
interpretation of this Agreement. This Agreement may be executed by facsimile
signatures or other electronic means and such signatures shall be deemed to bind
each Party as if they were original signatures.

 

[Signature Page Follows]

 



8

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
below by their respective duly authorized officers.

 

Magnus IP GmbH

                  By:    

Name:

Title:

 

 

 



            Will Rosellini                   By: /s/ Will Rosellini    

Name: Will Rosellini

Title: 

 

 

 

 

 

 



9

 

 

EXHIBIT A

LICENSED PATENTS

 



Attached.

 



1

 

 

[patent-list_pg1.jpg] 

 



2

 

 

 [patent-list_pg2.jpg]

 



3

 

 

 [patent-list_pg3.jpg]

 

 

 

 

 

 

 

 

 



4

 

 

EXHIBIT B

ROYALTY REPORT

 

Will Rosellini, a Puerto Rican resident, residing at 77 Arrecife, Dorado, PR
00646, represents and warrants to Magnus IP GmbH that the following is a true,
accurate and complete accounting of units of the Licensed Products Sold during
the fiscal year identified below. (Capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in that certain License
Agreement, between Magnus IP GmbH and Will Rosellini, dated September 29, 2016).

 

Fiscal Year: __________ - ___________.

 

Type of Licensed Product Number of Licensed Product Sold Net Sales per Unit Net
Sales Amount Royalty Percentage (%) Royalty Payment Due                        
                        Total:          

 



1

 

 

 

I HEREBY CERTIFY THAT THE ABOVE REPORT IS TRUE, ACCURATE AND COMPLETE.

 

Will Rosellini

 

Signed:      _________________________________________

Date:          ________________

 

Send report to:

 

Magnus IP GmbH

c/o Managing Director

Barer Strasse 9

D-80333 München

Email: notice@marathonpg.com

 

 

Wire Transfer Information for any Royalty Payments due:

 

HypoVereinsbank/UniCredit Bank AG 

BIC: HYVEDEMMXXX 

IBAN: DE66 7002 0270 0015 3772 36

 



2

 

 